DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3 and 7 are objected to because of the following informalities:  
Claim 2 recites “a top” in line 3. It should be changed to “the top”.  Appropriate correction is required.
	Claim 3 recites “a portion a side surface” in line 2. It should be changed to “a portion of a side surface”.
	Claim 7 recites “a top” in line 4. It should be changed to “the top”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the top plate of the cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the coupling portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 and 13-15 of U.S. Patent No. 11,256,109 B2 in view of Sato et al. (US 2013/0050828 A1, cited by applicant).

Claim 1 is encompassed by claim 1 of U.S. Patent No. 11,256,109 B2 (As shown in the table below), except for the limitation “a housing comprising a recess; wherein a portion of the support member is disposed in the recess of the housing”.
However, Sato et al. teaches the housing comprising a recess (As labeled in Fig.25 below. Please note that the magnet holder 30 corresponds to the claimed housing); wherein a portion of the support member is disposed in the recess of the housing (See Fig.25, the suspension wires 16 corresponds to the support member in the claim. A portion of the suspension wire is disposed in the recess).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,256,109 B2 with the teaching of Sato et al. to have a recess in the housing; wherein a portion of the support member is disposed in the recess of the housing, so as to prevent interference with the suspension wires.

[AltContent: ][AltContent: textbox (recess)] 
    PNG
    media_image1.png
    576
    694
    media_image1.png
    Greyscale

Claim 10 is encompassed by claim 1 of U.S. Patent No. 11,256,109 B2, except for the limitation “a damper disposed in the recess of the housing”.
However, Sato et al. teaches a damp disposed in the recess of the housing (Figs. 20 and 27: damper compounds 65).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,256,109 B2 with the teaching of Sato et al. to dispose a damper in the recess of the housing, so as to suppress undesired resonance in the optical axis direction of the lens holder driving portion ([0219]), thereby improving the image stabilization performance.

Claim 13 is encompassed by claim 1 of U.S. Patent No. 11,256,109 B2, except for the limitation “a first recess and a second recess spaced apart from each other, and wherein the support member comprises a first support member disposed in the first recess, and a second support member disposed in the second recess”.
However, Sato et al. teaches a first recess and a second recess spaced apart from each other, and wherein the support member comprises a first support member disposed in the first recess, and a second support member disposed in the second recess (Fig.3: there are four recesses in the housing, one in each corner. The four recesses are spaced apart from each other. Each of the recesses has one support member/suspension wire 16 disposed therein). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,256,109 B2 with the teaching of Sato et al. to have a first recess and a second recess spaced apart from each other, and wherein the support member comprises a first support member disposed in the first recess, and a second support member disposed in the second recess, so as to provide a complete suspension system for image stabilization.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,256,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is obvious variant and encompassed by claims 1 and 8 of U.S. Patent No. 11,256,109 B2 as shown in the table below.


Instant Application
US Patent 11,256,109 B2
1. A lens moving apparatus, comprising:
a housing comprising a recess;
a bobbin disposed in the housing;
a first coil unit disposed at the bobbin;
a magnet disposed at the housing and facing the first coil unit;
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing;
a circuit board disposed under the housing;
a second coil unit disposed on the circuit board and facing the magnet; and
a support member electrically connecting the upper elastic member and the circuit board,
wherein a portion of the support member is disposed in the recess of the housing, and
wherein the housing comprises a protrusion extending upwards from an upper surface thereof, and the protrusion is positioned farther from a center of the housing than the recess of the housing when viewed from a top.
1. A lens moving apparatus, comprising:
a housing;
a bobbin disposed in the housing;
a first coil unit disposed at the bobbin;
a magnet disposed at the housing and facing the first coil unit;
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing;
a circuit board disposed under the housing;
a second coil unit disposed on the circuit board and facing the magnet; and
a support member electrically connecting the upper elastic member and the circuit board,



wherein the housing comprises a protrusion extending upwards from an upper surface thereof, and the protrusion is positioned farther from a center of the housing than the support member when viewed from a top.














2. The lens moving apparatus according to claim 1, wherein the protrusion is positioned farther from the center of the housing than the support member when viewed from a top.
1. A lens moving apparatus, comprising:
a housing;
a bobbin disposed in the housing;
a first coil unit disposed at the bobbin;
a magnet disposed at the housing and facing the first coil unit;
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing;
a circuit board disposed under the housing;
a second coil unit disposed on the circuit board and facing the magnet; and
a support member electrically connecting the upper elastic member and the circuit board,
wherein the housing comprises a protrusion extending upwards from an upper surface thereof, and the protrusion is positioned farther from a center of the housing than the support member when viewed from a top.
3. The lens moving apparatus according to claim 1, wherein the recess is depressed from a portion a side surface of the housing inwards.
6. The lens moving apparatus according to claim 1, wherein the housing comprises a recess depressed from an outer side thereof to accommodate a portion of the support member.
4. The lens moving apparatus according to claim 1, wherein the housing comprises a side portion and a comer portion, and
wherein the recess and the protrusion are positioned at the corner portion.
7. The lens moving apparatus according to claim 3, wherein the housing comprises a side portion and a corner portion, and the protrusion and the stopper are positioned at the corner portion.
5. The lens moving apparatus according to claim 1, wherein the upper elastic member comprises an outer frame coupled to the upper portion of the housing, a coupling portion coupled to one end of the support member, and a connecting portion connecting the outer frame and the coupling portion, and
wherein the protrusion is positioned farther from the center of the housing than the coupling portion when viewed from the top.
2. The lens moving apparatus according to claim 1, wherein the upper elastic member comprises an outer frame coupled to the upper portion of the housing, a coupling portion coupled to one end of the supporting member, and a connecting portion connecting the outer frame and the coupling portion, and
wherein the protrusion is positioned farther from the center of the housing than the coupling portion when viewed from the top.
6. The lens moving apparatus according to claim 1, comprising a cover member configured to accommodate the housing and the bobbin in an internal space thereof,
wherein the cover member comprises a top plate, a side plate, and a round portion connecting the top plate and the side plate.
8. The lens moving apparatus according to claim 1, comprising a cover member configured to accommodate the housing and the bobbin in an internal space thereof,
wherein the cover member comprises a top plate, a side plate, and a round portion connecting the top plate and the side plate, and
wherein the protrusion overlaps the round portion of the cover member in an optical axis direction.
7. The lens moving apparatus according to claim 1, wherein the housing comprises a stopper extending from the upper surface thereof toward the top plate of the cover, and the protrusion is positioned farther from the center of the housing than the stopper when viewed from a top.
3. The lens moving apparatus according to claim 1, wherein the housing comprises a stopper extending from the upper surface thereof, and the protrusion is positioned outside the stopper.
8. The lens moving apparatus according to claim 7, wherein an upper surface of the protrusion is positioned to be lower than an upper surface of the stopper and be higher than the upper elastic member.
4. The lens moving apparatus according to claim 3, wherein an upper surface of the protrusion is positioned to be lower than an upper surface of the stopper and be higher than the upper elastic member.
9. The lens moving apparatus according to claim 7, wherein a portion of the coupling portion is positioned between the stopper and the protrusion.
5. The lens moving apparatus according to claim 3, wherein the coupling portion is positioned between the stopper and the protrusion.
11. The lens moving apparatus according to claim 1, comprising a damper disposed on a portion of the support member.
9. The lens moving apparatus according to claim 1, comprising a damper disposed on the coupling portion and the support member.
12. The lens moving apparatus according to claim 5, comprising a damper disposed on the coupling portion.
9. The lens moving apparatus according to claim 1, comprising a damper disposed on the coupling portion and the support member.
14. The lens moving apparatus according to claim 5, wherein the protrusion overlaps the coupling portion and the connecting portion in a direction perpendicular to an optical axis.
11. The lens moving apparatus according to claim 2, wherein the protrusion overlaps the coupling portion and the connecting portion in a direction perpendicular to an optical axis.
15. The lens moving apparatus according to claim 5, wherein the connecting portion comprises a bent portion and the protrusion is positioned farther from the center of the housing than the connecting portion.
13. The lens moving apparatus according to claim 2, wherein the connecting portion comprises a bent portion and the protrusion is positioned farther from the center of the housing than the connecting portion.
16. The lens moving apparatus according to claim 1, comprising:
a base disposed under the circuit board; and
a first sensor unit disposed between the base and the circuit board and electrically connected to the circuit board.
14. The lens moving apparatus according to claim 1, comprising: 
a base disposed under the circuit board; and 
a first sensor unit disposed between the base and the circuit board and electrically connected to the circuit board.
17. The lens moving apparatus according to claim 16, comprising:
a sensing magnet disposed on the bobbin; and
a second sensor unit disposed on the housing and configured to detect a magnetic force of the sensing magnet.
15. The lens moving apparatus according to claim 14, comprising: 
a sensing magnet disposed on the bobbin; and 
a second sensor unit disposed on the housing and configured to detect a magnetic force of the sensing magnet.
20. A lens moving apparatus, comprising:
a cover member;
a housing disposed in the cover member;
a bobbin disposed in the housing;
a first coil unit disposed at the bobbin; and
a magnet disposed at the housing and facing the first coil unit.
1. A lens moving apparatus, comprising:

a housing;
a bobbin disposed in the housing;
a first coil unit disposed at the bobbin;

a magnet disposed at the housing and facing the first coil unit;
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing;
a circuit board disposed under the housing;
a second coil unit disposed on the circuit board and facing the magnet; and
a support member electrically connecting the upper elastic member and the circuit board,
wherein the housing comprises a protrusion extending upwards from an upper surface thereof, and the protrusion is positioned farther from a center of the housing than the support member when viewed from a top.
8. The lens moving apparatus according to claim 1, comprising a cover member configured to accommodate the housing and the bobbin in an internal space thereof,
wherein the cover member comprises a top plate, a side plate, and a round portion connecting the top plate and the side plate, and
wherein the protrusion overlaps the round portion of the cover member in an optical axis direction.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US 2013/0050828 A1, cited by applicant).

As to claim 20, Sato et al. discloses a lens moving apparatus (Fig.3: lens driving device 10), comprising:
a cover member (Fig.3: shielding cover 42);
a housing disposed in the cover member (Fig.3: magnet holder 30);
a bobbin disposed in the housing (Fig.3: lens holder 24);
a first coil unit (Fig.3: ring-shaped focusing coil 26) disposed at the bobbin ([0084]: “a ring-shaped focusing coil 26 fixed to the lens holder 24”); and
a magnet disposed at the housing (Fig.3: permanent magnet 28) and facing the first coil unit ([0084]: “a magnet holder 30 for holding the permanent magnet 28 disposed opposite to the focusing coil 26 at the outside of the focusing coil 26”).

Allowable Subject Matter
Claims 1-6, 8 and 10-17 would be allowable if the Double Patenting rejections set forth in this Office action are overcome.
Claims 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the Double Patenting rejection set forth in this Office action is overcome.
Claims 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, the prior art of record Sato et al. (US 2013/0050828 A1, cited by applicant) discloses a lens moving apparatus (Fig.3: lens driving device 10), comprising:
a housing (Figs.3 and 25: magnet holder 30) comprising a recess (As labeled in Fig.25 above);
a bobbin disposed in the housing (Fig.3: lens holder 24);
a first coil unit (Fig.3: ring-shaped focusing coil 26) disposed at the bobbin ([0084]: “a ring-shaped focusing coil 26 fixed to the lens holder 24”);
a magnet disposed at the housing (Fig.3: permanent magnet 28) and facing the first coil unit ([0084]: “a magnet holder 30 for holding the permanent magnet 28 disposed opposite to the focusing coil 26 at the outside of the focusing coil 26”);
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing (Figs.3, 22, 23 and 25: first leaf spring 32);
a circuit board disposed under the housing (Figs.3 and 21: flexible printed circuit 44);
a second coil unit (Fig.3: coil board 40) disposed on the circuit board and facing the magnet ([0081]); and
a support member (Fig.3: suspension wires 16) electrically connecting the upper elastic member and the circuit board ([0199], [0209-2010]),
wherein a portion of the support member is disposed in the recess of the housing (As shown in Fig.25 above).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the housing comprises a protrusion extending upwards from an upper surface thereof, and the protrusion is positioned farther from a center of the housing than the recess of the housing when viewed from a top” in combination with other limitations recited in the claim.

Claims 2-17 would be allowable as being dependent from claim 1.

Regarding independent claim 18, the prior art of record Sato et al. (US 2013/0050828 A1, cited by applicant) discloses a lens moving apparatus (Fig.3: lens driving device 10), comprising:
a cover member (Fig.3: shielding cover 42);
a housing disposed in the cover member (Figs.3 and 25: magnet holder 30);
a bobbin disposed in the housing (Fig.3: lens holder 24);
a first coil unit (Fig.3: ring-shaped focusing coil 26) disposed at the bobbin ([0084]: “a ring-shaped focusing coil 26 fixed to the lens holder 24”);
a magnet disposed at the housing (Fig.3: permanent magnet 28) and facing the first coil unit ([0084]: “a magnet holder 30 for holding the permanent magnet 28 disposed opposite to the focusing coil 26 at the outside of the focusing coil 26”);
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing (Figs.3, 22, 23 and 25: first leaf spring 32);
a circuit board disposed under the housing (Figs.3 and 21: flexible printed circuit 44);
a second coil unit (Fig.3: coil board 40) disposed on the circuit board and facing the magnet ([0081]); and
a support member (Fig.3: suspension wires 16) electrically connecting the upper elastic member and the circuit board ([0199], [0209-2010]),
wherein the housing comprises:
a protrusion extending upwards from an upper surface thereof (Fig.19; [0088]: upper protrusions 304a); and 
a stopper extending from the upper surface thereof toward a top plate of the cover member (Fig.19; [0190]: upper stoppers 308).
However, the prior art of record fails to disclose or reasonably suggest: “wherein the support member is positioned farther from a center of the housing than the stopper and closer from the center of the housing than the protrusion when viewed from a top” in combination with other limitations recited in the claim.

Claim 19 is allowable as being dependent from claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takimoto et al. (US 2020/0241314 A1) discloses a lens drive device comprises: a fixing part disposed away from the movable part; a cover for covering the movable part in the direction of an optical axis; and suspension wires for supporting the movable part relative to the fixing part, one ends of the suspension wires being secured to the fixing part and the other ends being secured to the movable part.
Ichihashi (US 2018/0224631 A1) discloses a lens drive device includes a movable portion, a fixed portion, and a nonmagnetic case.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696                                                                                                                                                                                                        
/JASON A FLOHRE/Primary Examiner, Art Unit 2696